Citation Nr: 9931642	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  94-33 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for alcoholism secondary to 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for alcoholism secondary to service-connected post traumatic 
stress disorder (PTSD).

A hearing was held on July 9, 1997, in Huntington, West 
Virginia, before George R. Senyk, a member of the Board who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In January 1998, the Board remanded the case for further 
development of the evidence.  In part, the remand instructed 
the RO to consider an inextricably intertwined claim of 
entitlement to an increased rating for PTSD and, if the 
veteran filed a notice of disagreement with that 
determination to prepare that issue for appellate review.  
The veteran has not filed a notice of disagreement after the 
RO notified him of its determination.  Accordingly, the case 
was returned to the Board without further development of the 
increased rating issue.  The Board notes that in written 
arguments of October 1999 the veteran's representative 
asserts (see p. 2) that the RO did not issue a supplemental 
statement of the case on the increased rating claim.  Since 
there was no notice of disagreement on that issue, a 
supplemental statement of the case was not indicated, 
regardless of the fact that the veteran's representative has 
presented arguments on said issue.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of alcoholism, 
specifically referred to by an examiner on the most recent 
medical report of record, dated April 1999, as "chronic 
alcohol dependence problems" and diagnosed most recently in 
a January 1999 examination report as "episodic alcohol 
abuse, worse under stress, in partial remission."

2.  The veteran's alcoholism is related to his service 
connected PTSD.


CONCLUSION OF LAW

Secondary service connection for alcoholism is warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) (1999); 
see VAOPGCPREC 2-98 (Feb. 10, 1998); Barela v. West, 11 Vet. 
App. 280 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability that is proximately due to or the result of a 
service-connected disease or injury is itself service 
connected.  38 C.F.R. § 3.310(a) (1999).  A disability that 
is proximately due to or the result of a service-connected 
disease or injury is referred to as "a secondary condition" 
in section 3.310, and therefore service connection under 
3.310(a) of such disability is often referred to as 
"secondary service connection.  Id.  Section 3.310(a) 
provides that, when service connection is established for a 
secondary condition, "the secondary condition shall be 
considered a part of the original condition."  Id.  If a 
service-connected disability aggravates a 
nonservice-connected disability, the degree of disability 
over and above the degree of disability existing before the 
aggravation is compensable.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  A secondary disability service 
connected under section 3.310(a) may be considered 
service-connected for the purpose of all VA benefits.  
VAOPGCPREC 2-98 at para. 11 (Feb. 10, 1998).  

Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA), Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, made two amendments to statutes 
governing entitlement to [VA] benefits.  
First, section 8052(a)(1) amended 
38 U.S.C. § 105(a) to provide that an 
injury or disease incurred during active 
service will not be deemed to have been 
incurred in line of duty if the injury or 
disease was "a result of the person's 
own . . . abuse of alcohol or drugs."  
Second, section 8052(a)(2) and (3) 
amended former 38 U.S.C. §§ 310 and 331 
(now designated §§ 1110 and 1131) to 
prohibit payment of compensation for any 
disability that is the result of the 
veteran's own . . . abuse of alcohol or 
drugs."  These two amendments apply "to 
claims filed after October 31, 1990."  
OBRA 1990 § 8052(b), 104 Stat. at 1388-
[1]351.

VAOPGCPREC 2-98 at para. 1 (Feb. 10, 1998).  

In Precedent Opinion 2-98, the General Counsel held that 
section 8052 of the law enacted in 1990 precluded service 
connection for a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service or of a death resulting from such 
disability.  However, the General Counsel held that, for the 
purposes of all VA benefits other than disability 
compensation, "the amendments made by section 8052 do not 
preclude eligibility based on a disability . . . secondarily 
service-connected under 38 C.F.R. § 3.310(a) as proximately 
due to or the result of a service-connected disease or 
injury."  VAOPGCPREC 2-98 at 16.

In addition, the Board notes that, in Barela v. West, a case 
similar to the case presently before the Board, where the 
veteran claimed service connection for alcohol and drug abuse 
secondary to service-connected PTSD with depression, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, although the amendments to the law precluded 
payment of compensation for disability that is a result of 
the veteran's abuse of alcohol or drugs, the 1990 amendments 
did not preclude the allowance of service connection for such 
disability.  Barela v. West, 11 Vet. App. 280, 283 (1998).  
The Court noted that the distinction between an award of 
compensation for a disability and an award of service 
connection for a disability "is a distinction with a real 
difference since compensation is but one of the potential 
title 38 benefits which could flow from a determination that 
a disability is service-connected."  Id.  In a precedent 
opinion issued since the Court's decision in Barela, the 
General Counsel has pointed out that, concerning the effect 
of the amendments made to the law in 1990, the Court's 
decision is consistent with the holding in VAOPGCPREC 2-98 
that section 1110 precludes the payment of compensation for 
substance abuse disability.  The General Counsel also noted 
that the Court's decision was not inconsistent with the 
holding in VAOPGCPREC 2-98 that section 105(a), which the 
Court did not address in Barela, also precludes direct 
service connection of such disability.  VAOPGCPREC 7-99 at 
para. 9 (June 9, 1999).  

The veteran appeals the denial of a claim for service 
connection for alcoholism secondary to service-connected 
PTSD.  Service medical records show treatment for alcoholism 
in service in the late 1970s and early 1980s.  In a 
psychiatric evaluation dated in December 1983, the diagnoses 
included both PTSD and alcohol abuse, in remission.  The 
claims file also contains many medical reports dated after 
separation from active duty that reflect that both diagnoses 
have been rendered by physicians many times over the years 
from the mid-1980s.  Service connection has been in effect 
for PTSD since 1984.  

In addition, the veteran has a current diagnosis of 
alcoholism, specifically referred to by a VA examiner on the 
most recent medical report of record, dated in April 1999, as 
"chronic alcohol dependence problems" and diagnosed most 
recently in a January 1999 VA examination report as 
"episodic alcohol abuse, worse under stress, in partial 
remission."  The Board notes that the April 1999 and 
January1999 VA examination reports were written by a 
physician who conducted a thorough review of the medical 
evidence of record, as reflected by the history recorded in 
the reports.  Of particular relevance to the claim presently 
before the Board, the VA examiner noted,

The [veteran] has had chronic alcohol 
dependence problems, which appear to have 
existed all through the time that he has 
had the diagnosis of [PTSD].  I feel that 
it is a part of his [PTSD] and cannot be 
construed as a separate diagnosis.  His 
alcohol dependence appears to have been 
used by him periodically as a means to 
medicate himself and to deal with the 
symptoms that have occurred due to 
[PTSD].

The Board notes that, because the evidence of record reflects 
alcoholism was diagnosed and treated in service before a 
diagnosis of PTSD was made in December 1983, it may appear, 
based only on the timing of the onset of the disorders 
involved, that the service-connected PTSD could not have 
caused the alcoholism and that alcoholism is not the 
proximate result of the PTSD.  In this regard, the Board 
observes that the denial of the veteran's claim in the 
September 1993 rating decision was based on this rationale.  
In particular, the RO noted in the rating decision that the 
veteran had provided a history to examiners in service of 
having begun to consume alcohol prior to service between the 
ages of 12 and 19.

However, the Board finds that the veteran's own history of 
having consumed alcohol prior to service is not sufficient 
evidence, in itself, on which to base a finding of fact that 
alcoholism and alcohol abuse preexisted military service and 
that, therefore, current alcoholism cannot be proximately due 
to or the result of service-connected PTSD.  See 38 C.F.R. 
§ 3.304(b)(1) (1999) (History of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition; see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (noting that the veteran's account of a prior 
condition is an inadequate basis on which to conclude that he 
had a condition that preexisted service); cf. Crowe v. Brown, 
7 Vet. App. 238, 246 (1995) (noting that a childhood history 
of swollen neck glands, a cough, and some throat difficulty, 
in the absence of any medical records showing treatment for, 
or a diagnosis of, asthma during the veteran's first 18 
years, was insufficient evidence on which to establish that 
the veteran had asthma upon entry into service).  Moreover, 
the Board notes that the diagnosis and treatment of 
alcoholism in service, while preceding the diagnosis of PTSD, 
was rendered after the veteran had served in combat in 
Vietnam.  For these reasons, the Board does not find the 
timing of the diagnoses a persuasive basis in itself on which 
to deny the veteran's claim for secondary service connection 
for alcoholism.

Instead, the Board finds more persuasive the opinion of the 
April 1999 VA examiner that the alcoholism "is a part of his 
[PTSD] and cannot be construed as a separate diagnosis."  
Concerning this, the Board observes that this examiner was 
aware of the veteran's treatment for alcohol abuse in service 
as depicted in the recorded history in a July 1998 VA 
examination report written by the same examiner.  Moreover, 
the examiner's observation that the veteran's chronic alcohol 
dependence problems "appear to have existed all through the 
time that he has had the diagnosis of [PTSD]" is consistent 
with the medical reports of record spanning the years from 
the 1980s to the present.  Accordingly, the Board concludes, 
based on the medical evidence of record, that the veteran's 
alcoholism is related to his service-connected PTSD and 
should itself be service connected.  38 C.F.R. § 3.310(a) 
(1999).

It is clear from the above noted General Counsel and Court 
interpretations of the amendments to the law, made for claims 
filed after October 31, 1990, that those amendments do not 
preclude an allowance of service connection -- as opposed to 
compensation -- on a secondary basis for alcoholism 
proximately due to a service-connected disability.  
Accordingly, the Board concludes that service connection for 
alcoholism secondary to service-connected PTSD is not 
precluded by law and may be allowed based on the Board's 
factual determinations in this case rendered above.

The Board notes that the veteran's representative has pointed 
out in an October 1999 Informal Brief that the veteran 
claimed service connection for alcoholism in an October 1984 
statement and that this claim was never adjudicated.  

While such statement may be relevant to the assignment of an 
effective date for service connection for alcoholism 
secondary to service-connected PTSD, it is not relevant to 
the claim of service connection  for alcoholism, itself, and 
the matter of the effective date for a grant of secondary 
service connection is not presently before the Board, as it 
has not yet been addressed by the RO.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed.Cir. 1997).  


ORDER

Secondary service connection for alcoholism is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

